Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Preliminary Amendment, filed 06/30/2020, has been entered.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5-10, and 13-18 rejected under 35 U.S.C. 103 as being unpatentable over Labelle (“Labelle”) [U.S Patent Application Pub. 2001/0003182 A1] in view of Abad Peiro et al. (“Peiro”) [US 2022/0058448 A1]

Regarding claim 1, Labelle meets the claim limitations as follows:
A method for data indexing (i.e. ‘seeking/indexing digital images’) [Fig. 7-9; para. 0001-0003], comprising:

obtaining a plurality of data blocks for storage [Fig. 1, 2, 3, 7, 9; para. 0226, 0251: ‘the example image are recovered in the image data storage unit 20; ‘These images can be stored’];

generating a plurality of vectorized representations (i.e. ‘a vector .. with N components’) [Fig. 3: Vector G(Im)= [H1, … HN]; para. 0041-0042, 0224: ‘associated with the image Im an index composed of a first vector G(Im)’; ‘each of the components being a histogram of colours’] of the plurality of data blocks (i.e. ‘the image Im’) so that a difference (i.e. ‘dist(qi, di) … a measurement of similarity’) [para. 0146, 0238] between vectorized representations of data blocks with a higher similarity among the plurality of data blocks (i.e. SIM between the image Q and D) [para. 0146, 0238: Eq. 1, 5] is smaller [Fig. 7; para. 0098, 0241: ‘a predefined number of images … are selected, those having the highest degree of similarity’]; and storing the plurality of vectorized representations (i.e. ‘a vector of N components’ used as index) for indexing the plurality of data blocks respectively [Fig. 1, 2, 7; para. 0001-0003, 0041, 0136, 0224, 0226, 0251: ‘each of the two indexes includes a vector … with N components’; Fig. 9 shows the vectors G(Q) or G(D)].
Labelle does not disclose explicitly the following claim limitations (emphasis added):
a difference between vectorized representations of data blocks with a higher similarity among the plurality of data blocks is smaller. 
However in the same field of endeavor Peiro discloses the deficient claim as follows: 
a difference (i.e. ‘Euclidean distance d(SAMm, REFn)) between vectorized representations [para. 0024: ‘the Euclidean distance d between the feature vectors of the two images’] of data blocks with a higher similarity among the plurality of data blocks is smaller [para. 0024: ‘a larger degree of similarity, e.g. a smaller Euclidean distance d’]. 
Labelle and Peiro are combinable because they are from the same field of data matching (similarity).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Labelle and Peiro as motivation to classify images using meta-data like … features extracted [para. 0001] in order to recommend images to a user [para. 0016].


Regarding claim 2, Labelle meets the claim limitations set forth in claim 1.
Labelle does not disclose explicitly the following claim limitations (emphasis added):
The method according to claim 1, wherein generating the plurality of vectorized representations of the plurality of data blocks comprises: generating the plurality of vectorized representations of the plurality of data blocks using a trained representation generation model, the representation generation model being a neural network model.
However in the same field of endeavor Peiro discloses the deficient claim as follows: 
generating the plurality of vectorized representations of the plurality of data blocks using a trained representation generation model, the representation generation model being a neural network model [para.0021, 0036: ‘To obtain the feature vector 204 of an image 200, the image 200 or a part thereof may be used as an input for a convolutional neural network 202’].
Labelle and Peiro are combinable because they are from the same field of data matching (similarity).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Labelle and Peiro as motivation to classify images using meta-data like … features extracted [para. 0001] in order to recommend images to a user [para. 0016].


Regarding claim 5, Labelle meets the claim limitations as follows:
The method according to claim 1, wherein the plurality of vectorized representations are represented by numerical vectors (i.e. G(Q); W(Q): ‘N components’) [para. 0041] of the same number of dimensions [Fig. 7; para. 0001-0003, 0041, 0136, 0224, 0226, 0251: ‘each of the two indexes includes a vector … with N components’; Fig. 9 shows the vectors G(Q) or G(D)].


Regarding claim 6, Labelle meets the claim limitations as follows:
The method according to claim 1, wherein storing the plurality of vectorized representations comprises: determining a data structure suitable for a neighbor search; and storing the plurality of vectorized representations according to the selected data structure [Fig. 7, 9: ‘G(Q), G(D)’ in RAM 307].
Labelle does not disclose explicitly the following claim limitations (emphasis added):
wherein storing the plurality of vectorized representations comprises: determining a data structure suitable for a neighbor search; and storing the plurality of vectorized representations according to the selected data structure.
However in the same field of endeavor Peiro discloses the deficient claim as follows: 
wherein storing the plurality of vectorized representations comprises: determining a data structure suitable (i.e. neural network) [para. 0021, 0036] for a neighbor search [para. 0025-0026: ‘nearest neighbors of the sample feature vector’]; and storing the plurality of vectorized representations according to the selected data structure [para. 0021, 0036: ‘The feature vectors … determined with a computer-based image processing technique’, e.g. neural network].
Labelle and Peiro are combinable because they are from the same field of data matching (similarity).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Labelle and Peiro as motivation to classify images using meta-data like … features extracted [para. 0001] in order to recommend images to a user [para. 0016].


Regarding claim 7, Labelle meets the claim limitations as follows:
The method according to claim 1, further comprising: obtaining a search (i.e. ‘Select block Bi’) associated with a search data block [Fig. 3: S314]; generating a search vectorized representation of the search data block (i.e. ‘G(Im)’) [Fig. 3: S324]; searching the plurality of vectorized representations for at least one vectorized representation with a difference (i.e. ‘dist(qi, di) … a measurement of similarity’) [para. 0146, 0238] between the at least one vectorized representation and the search vectorized representation that is less than a difference threshold [Fig. 7; para. 0098, 0241: ‘a predefined number of images … are selected, those having the highest degree of similarity’]; and determining a response (i.e. the weighting coefficients Wi Q, Wi D  are considered) [Fig. 7: S716; para. 0227] to the search based on at least one data block indexed [Fig. 7: S712 and S714: indexed vectors G(Q), W(Q), G(D), W(D)] by the at least one vectorized representation among the plurality of data blocks.
Labelle does not disclose explicitly the following claim limitations (emphasis added):
searching the plurality of vectorized representations for at least one vectorized representation with a difference between the at least one vectorized representation and the search vectorized representation that is less than a difference threshold;
However in the same field of endeavor Peiro discloses the deficient claim as follows: 
searching the plurality of vectorized representations for at least one vectorized representation with a difference (i.e. ‘Euclidean distance d(SAMm, REFn)) between the at least one vectorized representation and the search vectorized representation that is less than a difference threshold [para. 0024: ‘a larger degree of similarity, e.g. a smaller Euclidean distance d’];
Labelle and Peiro are combinable because they are from the same field of data matching (similarity).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Labelle and Peiro as motivation to classify images using meta-data like … features extracted [para. 0001] in order to recommend images to a user [para. 0016].


Regarding claim 8, Labelle meets the claim limitations set forth in claim 7.
Labelle does not disclose explicitly the following claim limitations (emphasis added):
The method according to claim 7, wherein generating the search vectorized representation of the search data block comprises: generating the search vectorized representation of the search data block using a trained representation generation model, the representation generation model being configured to generate the plurality of vectorized representations of the plurality of data blocks.
However in the same field of endeavor Peiro discloses the deficient claim as follows: 
wherein generating the search vectorized representation of the search data block comprises: generating the search vectorized representation of the search data block using a trained representation generation model [para.0021, 0036: ‘To obtain the feature vector 204 of an image 200, the image 200 or a part thereof may be used as an input for a convolutional neural network 202’], the representation generation model being configured to generate the plurality of vectorized representations of the plurality of data blocks.
Labelle and Peiro are combinable because they are from the same field of data matching (similarity).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Labelle and Peiro as motivation to classify images using meta-data like … features extracted [para. 0001] in order to recommend images to a user [para. 0016].



Regarding claim 9, all claim limitations are set forth as claim 1 in the form of ‘An electronic device’ and rejected as per discussion for claim 1. Labelle discloses ‘a computer’, ‘a computer program including one or more sequences of instructions’ [para. 0034].


Regarding claim 10, all claim limitations are set forth as claim 2 in the form of ‘An electronic device’ and rejected as per discussion for claim 2. Labelle discloses ‘a computer’, ‘a computer program including one or more sequences of instructions’ [para. 0034].


Regarding claim 13, all claim limitations are set forth as claim 5 in the form of ‘An electronic device’ and rejected as per discussion for claim 5. Labelle discloses ‘a computer’, ‘a computer program including one or more sequences of instructions’ [para. 0034].


Regarding claim 14, all claim limitations are set forth as claim 6 in the form of ‘An electronic device’ and rejected as per discussion for claim 6. Labelle discloses ‘a computer’, ‘a computer program including one or more sequences of instructions’ [para. 0034].


Regarding claim 15, all claim limitations are set forth as claim 7 in the form of ‘An electronic device’ and rejected as per discussion for claim 7. Labelle discloses ‘a computer’, ‘a computer program including one or more sequences of instructions’ [para. 0034].


Regarding claim 16, all claim limitations are set forth as claim 8 in the form of ‘An electronic device’ and rejected as per discussion for claim 8. Labelle discloses ‘a computer’, ‘a computer program including one or more sequences of instructions’ [para. 0034].


Regarding claim 17, all claim limitations are set forth as claim 1 in the form of ‘A computer program’ and rejected as per discussion for claim 1. Labelle discloses ‘a computer’, ‘a computer program including one or more sequences of instructions’ [para. 0034].


Regarding claim 18, all claim limitations are set forth as claim 2 in the form of ‘A computer program’ and rejected as per discussion for claim 2. Labelle discloses ‘a computer’, ‘a computer program including one or more sequences of instructions’ [para. 0034].


Allowable Subject Matter

Regarding claim 3, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 11, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 12, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 19, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 20, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488